The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims1-8, and 13-20 in the reply filed on 3/30/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chip module” with an integrated antenna in claims 5 and 17 and the “security element” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14, 18 are objected to because of the following informalities:  
Claim 14 recites the limitation "the second antenna" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recite “suppling”- this should be corrected to “supplying”.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 13-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (2021/0307149 A1).
	Regarding Claim 1,
	Shi (fig.1) teaches a near-field communication device (10), comprising:
one or more processors (24) configured to control the near-field communication device (pars [67, 69-70]; item 24 is the overall controller for the near-field communication device and “controls” the whole device);
an energy supplier (items 14, 20, 16), comprising:
an energy supply circuit (items 14, 20, par [63]; 14 supplies high frequency AC and 20 is a “power supply”- this meets the broadest reasonable interpretation (BRI) of “energy supply circuit” noting that the claim does not further limit it by any structure); and
a supply antenna (16) configured to provide energy to a second antenna circuit (11)
arranged externally to the near-field communication device (10, see fig.1, pars [8, 71, 78]; supply antenna/primary power winding 16 has the configuration/ability to “provide energy” to second antenna circuit 11 via inductive power to second antenna 30);
wherein the supply antenna (16) of the energy supplier is galvanically coupled to
the energy supply circuit (see fig.1, the energy supply antenna 16 is connected by conductive wires/galvanically coupled to the energy supply circuit 14 and 20); and
		a first antenna circuit (items 18, 22), comprising:
a first communication circuit (22); and
a first antenna (18);
wherein the first communication circuit (22) is configured for communication
with a second communication circuit (34, 40) of the second antenna circuit (11) by inductive coupling by means of the first antenna (18) of the first antenna circuit (pars [66-67, 70-72]; Shi’s modulation/demodulation in 22 is “configured for communication” with another modulator/demodulator 34).
Examiner Note: Claim 1 is directed towards a “near-field communication device”- thus, the recitation of “a second antenna circuit”, and “a second communication circuit” external to the near-field communication device are not positively recited and are interpreted as intended use.
Regarding Claim 2,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the inductive coupling is provided by means of: an inductive coupling between the supply antenna of the energy supply circuit and the first antenna of the first antenna circuit; and/or (the recitation of “and/or” means “and” or “or” or both-thus, the examiner is interpreting the limitations in the alternative) an inductive coupling between the first antenna (fig.1, 18) of the first antenna circuit (18, 22) and a second antenna (fig.1, 30) of the second antenna circuit (11, fig.1, pars [71-72]; first antenna 18 is magnetically coupled/inductively coupled with second antenna 30).
Regarding Claim 3,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first communication circuit (22) is configured for communication with the second communication circuit (34, 40) of the second antenna circuit (11) by means of a load modulation of the inductive coupling (pars [17, 66, 67, 71,72]; the communication circuit 22 includes a modulation circuit “configured for” communication with the second communication circuit by means of load modulation of the inductive coupling/magnetic coupling of 18 and 30).
Regarding Claim 4,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first antenna (fig.1, 18) of the first antenna circuit (18, 22) is galvanically coupled to at least one processor (24) of the one or more processors (24, see fig.1, the first antenna 18 is “galvanically” coupled/by conductive wire(s) to the controller/processor 24 in Shi. Note: claim 4 recites “at least one” processor of the “one or more processors”- thus only one controller/processor is required to be read into the claim).
Regarding Claim 6,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first communication circuit wherein the first communication circuit is supplied with energy by the energy supplying circuit by means of inductive coupling (see fig.1, par [71]; Shi teaches the first antenna 18 is magnetically coupled/inductively coupled with the supply antenna 16 of the energy supplying circuit, which means that some power transmitted from 16 will absorbed by 18 and the first communication circuit 22 is “supplied with energy”. Note: The broad language of claim 6 does not say “power is inductively received and provided to the first communication circuit as operating power”. If applicant intends “supplied with energy” to mean some interaction between the supply antenna and the first antenna that is more than just inherent results of being magnetically coupled, then applicant is encouraged to amend the claim). 
Regarding Claim 8,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches wherein the first
Antenna (fig.1, 18) of the first antenna circuit (18, 22) is configured for inductive coupling to the supply antenna (16) of the energy supplier (par [71]; the first antenna 18 is “magnetically coupled”/inductively coupled with supply antenna 16- thus “configured for”/has the ability for inductive coupling with supply antenna 16).
Regarding Claim 13,
Shi (fig.1) teaches a method for operating a near-field communication device (10) which comprises an energy supply circuit (see rejection of claim 1) with a supply antenna (16) galvanically coupled thereto (see rejection of claim 1) and a first antenna circuit (see rejection of claim 1) having a first communication circuit (see rejection of claim 1) and a first antenna (see rejection of claim 1), the method comprising: 
providing energy to a second antenna circuit (11) arranged externally to the near-field communication device (see rejection of claim 1); and
 inductive coupling of the first communication circuit (22) by means of the first antenna (18) of the first antenna circuit (18, 22) for communication with a second communication circuit (34, 40) of the second antenna circuit (pars [66-67, 70-72]; Shi’s modulation/demodulation in 22 is inductively coupled/magnetically coupled by means of antenna 18 “for communication” with another modulator/demodulator 34 of the second antenna circuit 11).
Regarding Claim 14,
Shi teaches the apparatus necessary to complete the recited method steps in claim 14 as discussed above in the rejection of claim 2. 
Regarding Claim 15,
Shi teaches the apparatus necessary to complete the recited method steps in claim 15 as discussed above in the rejection of claim 3. 
Regarding Claim 16,
Shi teaches the claimed subject matter in claim 13 and Shi further teaches wherein the first antenna circuit (18, 22) is galvanically coupled to at least one processor (24, see fig.1, the first antenna 18 is “galvanically” coupled/by conductive wire(s) to the controller/processor 24 in Shi) for controlling the near-field communication device (pars [67, 69-70]; item 24 is the overall controller for the near-field communication device and “controls” the whole device).
Regarding Claim 18,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches inductive coupling (par [71]; the first antenna 18 is inductively/magnetically coupled with the supply antenna 16) for (intended use) supplying the first communication circuit with energy by means of the energy supply circuit (see fig.1, par [71]; Shi teaches the first antenna 18 is magnetically coupled/inductively coupled with the supply antenna 16 of the energy supplying circuit, which means that some power transmitted from 16 will absorbed by 18 and the first communication circuit 22 thus “supplying the first communication circuit with energy”. Note: The broad language of claim 6 does not say “power is inductively received and provided to the first communication circuit as operating power”). 
Regarding Claim 20,
Shi teaches the apparatus necessary to complete the recited method steps in claim 20 as discussed above in the rejection of claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (2021/0307149 A1) in view of Ikefuji et al. (6,181,001 B1).
Regarding Claim 5,
Shi teaches the claimed subject matter in claim 1 and Shi further teaches the first antenna circuit (18, 22) is integrated as a circuit (par [11]; last two sentences).
	Shi does not explicitly disclose wherein the first antenna circuit is formed as a chip module.
Ikefuji (fig.3), however, teaches wherein the first antenna circuit (106) is formed as a chip module (104) with the first antenna (44) as an integrated antenna (abstract, “integrated antenna” 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to that of Ikefuji in order to provide Shi’s first antenna circuit on a chip module as is well-known and well-desired in the art. 
Regarding Claim 17,
The combination of Shi in view of Ikefuji teaches the apparatus necessary to complete the recited method steps in claim 17 as discussed above in the rejection of claim 5.

Claims 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (2021/0307149 A1) in view of Partovi et al. (2020/0044482 A1).
Regarding Claim 7,
Shi teaches the claimed subject matter in claim 1. 
Shi does not explicitly disclose a security element configured to carry out an authentication of the second antenna circuit. 
Partovi (figs.10, 11), however, teaches a security element (266 and/or 280) configured to carry out an authentication of the second antenna circuit (290, pars [188, 189, 249, 312, 320]; microcontroller 266 receives information to authenticate the second antenna circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shi to that of Partovi in order to validate the second antenna circuit as genuine or under license. 
Regarding Claim 19,
The combination of Shi in view of Partovi teaches the apparatus necessary to complete the recited method steps in claim 19 as discussed above in the rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836 

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836